DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 9/22/2020.
Claims 1-11 are currently pending and have been examined.
Domestic Benefit
	The ADS dated 9/22/2020 claims the benefit (as a continuation) of PCT/JP2018/012359 (filed 3/27/2018).  All claims as presently drafted are supported by PCT/JP2018/012359; therefore, all claims as presently drafted are granted an effective filing date of 3/27/2018.
Information Disclosure Statement
	All references listed in the IDS documents dated 9/22/2020 and 1/06/2021 have been considered.
Specification
The disclosure is objected to because of the following informality: In Paragraph 0033, “…the lawn mower 120 having finishing the work…” should read “…the lawn mower 120 having finished the work…”  Appropriate correction is required.
Claim Interpretation
In Claims 5-6, the term “information regarding the desired location” is interpreted as being information other than merely an identifier of the desired location, as already disclosed in Claims 1, 10, and 11 (ie: in “a request acquiring unit configured to acquire a work machine rental request that specifies a desired date and time and a desired location”).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a request acquiring unit configured to…” of Claim 1;
“a schedule acquiring unit configured to…” of Claim 1;
“a specifying unit configured to…” of Claim 1; 
“a fee determining unit configured to…” of Claim 3; 
“a providing unit configured to…” of Claim 4;
“a selecting unit configured to…” of Claim 6; 
“a transmitting unit configured to…” of Claim 7; and
“an instructing unit configured to…” of Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, these terms are interpreted in light of Paragraphs 0016 and 0021, and Fig. 2 of the original disclosure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the following language: “wherein if information regarding the desired location is not present…”  Claim 4 (upon which Claim 5 depends) discloses “a providing unit configured to acquire information regarding the desired location from a work machine having finished work at the desired location.”  The scope of Claim 5 is unclear because this language of Claim 5 specifies that information regarding the desired location is not present, which conflicts with and improperly expands the scope of Claim 4.  Specifically, the language of Claim 4 specifies the presence of “a providing unit” which acquires “information regarding the desired location,” yet Claim 5 could be read as improperly expanding rather than narrowing the scope of the referenced Claim 4 such that said information may or may not be acquired as disclosed in Claim 4.  Claim 6 is rejected due to its dependence upon Claim 5.
Claim 5 discloses the term “information regarding the desired location.”  It is unclear, as drafted, whether this is intended to relate back to the use of this term in Claim 4 (upon which Claim 5 depends), or whether this is intended to indicate a different piece of information.  For the purposes of this examination, “information regarding the desired location” in Claim 5 will be interpreted as “the information regarding the desired location.”  Claim 6 is rejected due to its dependence upon Claim 5.
In Claim 6, contains the following limitation: “further comprising a selecting unit configured to select, from among work machines that can be rented out, a work machine for which the time required for transportation to the desired location is shortest as a work machine to be rented out.”  It is unclear, as drafted, what the “shortest” transportation time is being compared against.  Additionally, the term “the time required…” lacks antecedent basis, as no such required time is previously disclosed in the claim string.  For the purposes of this examination, this limitation will be interpreted as “further comprising a selecting unit configured to select, as a work machine to be rented out, a work machine for which a time required for transportation to the desired location is shortest among work machines that can be rented out.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 references Claim 1, and is therefore a dependent claim of Claim 1, yet improperly expands the scope of Claim 1 by omitting subject matter of the referenced Claim 1.  Specifically, the various “units” of Claim 1 are considered to include hardware and software under the present 112(f) interpretations.  Claim 11, being a computer-readable medium storing a program, cannot incorporate these hardware elements of the referenced Claim 1 as required under 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 10, the limitations of a request acquiring unit configured to acquire a work machine rental request that specifies a desired date and time and a desired location; a schedule acquiring unit configured to acquire a scheduled date and time of work of each of a plurality of work machines; and a specifying unit configured to specify a work machine that can be rented out from among the plurality of work machines, based at least on the request and the scheduled date and time, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.
Additionally, the limitations of a schedule acquiring unit configured to acquire a scheduled date and time of work of each of a plurality of work machines; and a specifying unit configured to specify a work machine that can be rented out from among the plurality of work machines, based at least on the request and the scheduled date and time, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions. 
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a control device for providing a work machine sharing service, a request acquiring unit, a schedule acquiring unit, a specifying unit, and a work machine.  A control device for providing a work machine sharing service, a request acquiring unit, a schedule acquiring unit, and a specifying unit amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  A work machine amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-9 and 11, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein the specifying unit (mere instructions to apply) specifies a work machine that can be rented out also based on a time required for transportation of work machines to the desired location and a time required for work at the desired location (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 3 discloses further comprising a fee determining unit (mere instructions to apply) configured to determine a rental fee for a specific time period based on a number of requests during the time period (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 4 discloses a providing unit (mere instructions to apply) configured to acquire information regarding the desired location from a work machine having finished work at the desired location (an abstract idea in the form of a certain method of organizing human activity and a mental process), and providing the information to a work machine that later carries out work at the desired location (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.  
Claim 5 discloses wherein if information regarding the desired location is not present, a work machine carrying out work at the desired location executes work of acquiring information regarding the desired location (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 6 discloses further comprising a selecting unit (mere instructions to apply) configured to select, from among work machines that can be rented out, a work machine for which the time required for transportation to the desired location is shortest as a work machine to be rented out (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 7 discloses further comprising a transmitting unit (mere instructions to apply) configured to transmit, to a transporter, a request to transport a work machine to the desired location (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 8 discloses further comprising an instructing unit (mere instructions to apply) configured to instruct an automatically-traveling vehicle to transport a work machine to the desired location (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim 9 discloses wherein the specifying unit specifies a work machine that can automatically board and alight from the automatically-traveling vehicle (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 11 discloses a non-transitory storage medium comprising a program for causing a computer to function as each unit of the control device according to claim 1 (mere instructions to apply), which does not integrate the claim into a practical application.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 1, 4-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (WO 2017186096; citations based on the translated copy provided with this Office Action) (hereafter, “He”).
Regarding Claims 1 and 10, He discloses:
A control device for providing a work machine sharing service (Abstract; pgs. 6-7; Fig. 1; tool sharing platform 10);
a request acquiring unit configured to acquire a work machine rental request that specifies a desired date and time and a desired location (Abstract; pgs. 6-7; Fig. 1; registration/input modules; borrowing request includes the time period when tools are needed and the demand location of the tool);
a schedule acquiring unit configured to acquire a scheduled date and time of work of each of a plurality of work machines (Abstract; pgs. 6-7; Fig. 1; registration/input modules; lending information input module is used for the lending account to input instrument-related lending conditions; lending information includes the period when tools can be supplied); and 
a specifying unit configured to specify a work machine that can be rented out from among the plurality of work machines, based at least on the request and the scheduled date and time (Abstract; pgs. 8-9; Fig. 2; matching supply and demand; matching performed using tool parameters, time features; find the best matching object among multiple pieces of supply information; preset rule is that when the starting point of the demand time in the demand information is later than or equal to the starting point of the supply time in the supply information, and the demand time node in the demand information is earlier than or equal to the supply time node in the supply information, proceed to the next step).  
Regarding Claim 4, He discloses the limitations of Claim 1.  He additionally discloses:
a providing unit configured to acquire information regarding the desired location from a work machine having finished work at the desired location (pgs. 4, 14-15; electronic map storing module for storing the electronic map corresponding to the working area; stores the order electronic map information received by the demand receiving module; when the demand receiving module receives demand information, the control module controls the electronic map addition and deletion module to add order electronic map information to the second storage area; the intelligent mower may automatically correct the order electronic map based on present work performed); and 
providing the information to a work machine that later carries out work at the desired location (pgs. 15-16; when the intelligent mower enters the work area again, it only needs to call the stored work area map; when the intelligent mower enters the working area again, it recognizes the working area map information related to the preset coordinate position of the base station through the preset position coordinates of the base station, and calls the stored working area map).  
Regarding Claim 5, He discloses the limitations of Claim 4.  He additionally discloses wherein if information regarding the desired location is not present, a work machine carrying out work at the desired location executes work of acquiring information regarding the desired location (pg. 15; when the smart mower is leased to a certain work area for the first time, mower walks along the boundary of the area where work needs to be done; navigation-related equipment records and stores the map of the work area; when the intelligent mower enters the work area again, it only needs to call the stored work area map).
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Yeung et al (PGPub 20200111189) (hereafter, “Yeung”).
Regarding Claim 2, He discloses the limitations of Claim 1.  He additionally discloses wherein the specifying unit specifies a work machine that can be rented out also based on a range of the work machines to the desired location and a time required for work at the desired location (pgs. 6-7, 8; Fig. 1; matching performed using time features; the period when tools can be supplied, the time period when tools are needed; the preset algorithm calculates the distance between the demand location in the demand information and the geographical location of the supply location in each supply information, and the default rule is that the supply information with the shortest distance is used as the successful matching object of the demand information).  He does not explicitly disclose but Yeung does disclose wherein the range is a time required for transportation of the work machines to the desired location (¶ 0024, 0028; central computer may assign the vehicle with the shortest travel time to fulfill the request from the remote computer).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the request assigning structure and functionality of Yeung with the reservation system of He because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Yeung are applicable to the base device (He), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 6, He discloses the limitations of Claim 5.  He additionally discloses further comprising a selecting unit configured to select, as a work machine to be rented out, a work machine for which a range for transportation to the desired location is shortest among work machines that can be rented out (pgs. 6-7, 8; Fig. 1; matching performed using time features; the preset algorithm calculates the distance between the demand location in the demand information and the geographical location of the supply location in each supply information, and the default rule is that the supply information with the shortest distance is used as the successful matching object of the demand information).  He does not explicitly disclose but Yeung does disclose wherein the range is a time required for transportation to the desired location (¶ 0024, 0028; central computer may assign the vehicle with the shortest travel time to fulfill the request from the remote computer).  The rationale to combine remains the same as for Claim 2.  
	Regarding Claim 11, He discloses the limitations of Claim 1.  He does not explicitly disclose but Yeung does disclose a non-transitory storage medium comprising a program for causing a computer to perform functions (¶ 0056; Fig. 1; a computer-readable medium includes any non-transitory medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by a processor of a computer)).  He additionally discloses said functions being those of each control device according to Claim 1 (see Claim 1 citations).  The rationale to combine remains the same as for Claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Lee et al (PGPub 20190130318, claiming the benefit of KR 20170141101, filed 10/27/2017).
Regarding Claim 3, He discloses the limitations of Claim 1.  He additionally discloses further comprising a fee determining unit configured to determine a rental fee for a specific time period (pgs. 2-3; Fig. 1; Claim 25; pricing unit obtains the usage data of the tool and calculates the fee based on the usage data; pricing unit calculates the rental fee based on the work data according to a preset algorithm; work data includes the work duration).  He does not explicitly disclose but Lee does disclose determine a rental fee for a specific time period based on a number of requests during the time period (¶ 0007, 0010, 0065-0066; changing usage fees based on supply and demand, e.g., by imposing relatively high usage fees when the number of charging reservations is greater than a particular number; variable usage fees may be determined based on a number of charging reservation requests from at least one other vehicle except for the first vehicle for a predetermined time period).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the demand-based pricing functionality of Lee with the reservation system of He because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lee are applicable to the base device (He), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Lessels (PGPub 20200174494, claiming the benefit of Provisional Application 62/333,781, filed 5/09/2016).
Regarding Claim 7, He discloses the limitations of Claim 1.  He does not explicitly disclose but Lessels does disclose further comprising a transmitting unit configured to transmit, to a transporter, a request to transport a work machine to the desired location (Abstract; ¶ 0012, 0076, 0087-0089, 0092; Figs. 1C-1D, 2; server communication with the parent vehicle can include an optional discharge schedule; the discharge schedule can include locations, times, mapping information, and any other information related to a schedule for discharging child delivery vehicles at various locations including a customer delivery location; customer may place an order requesting services that may be provided by the child vehicles).
One of ordinary skill in the art would have been motivated to include the request-responsive vehicle transportation structure and techniques of Lessels with the reservation system of He to improve the system performance from the perspective of insurance and liability (see at least Paragraph 0060 of Lessels).  
Regarding Claim 8, He discloses the limitations of Claim 1.  He does not explicitly disclose but Lessels does disclose further comprising an instructing unit configured to instruct an automatically-traveling vehicle to transport a work machine to the desired location (Abstract; ¶ 0012-0013, 0076, 0087-0089, 0092; Figs. 1C-1D, 2; server communication with the parent vehicle can include an optional discharge schedule; the discharge schedule can include locations, times, mapping information, and any other information related to a schedule for discharging child delivery vehicles at various locations including a customer delivery location; the parent delivery vehicle may be partially or fully autonomous).  The rationale to combine remains the same as for Claim 7.
Regarding Claim 9, He in view of Lessels discloses the limitations of Claim 8.  He does not explicitly disclose but Lessels does disclose wherein the specifying unit specifies a work machine that can automatically board and alight from the automatically-traveling vehicle (¶ 0006, 0013, 0056, 0092; Fig. 6; a child vehicle can be fully or semi-autonomous; child delivery vehicles are configured to automatically navigate down the ramp).  The rationale to combine remains the same as for Claim 7.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
EP 2926642 – “Autonomous-Travel Work System,” Fukuda et al, disclosing a system for requesting a lawn mower to provide lawn mowing services (a copy of which was provided with the IDS dated 1/06/2021)
PGPub 20140279131 – “Method For Managing Distribution Of Goods Or Service Through On-line Marketplaces Of Marketplace Service For Businesses In Office Park, Involves Updating Record In Data Store In Response To User Action Relating To Item Within Marketplace,” Sullivan et al, disclosing a marketplace for listing and requesting the purchase or rental of goods and/or services, including lawn mowers 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628